                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

MIKAYLA WEST,

                       Plaintiff,
v                                                             Case No. 17-14218
                                                              Honorable Thomas L. Ludington
ROBERT WILKE,

                  Defendants.
__________________________________________/

       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

       On December 29, 2017, Plaintiff Mikayla West filed a complaint against Defendant David

J. Shulkin, now-former Secretary of Veterans Affairs. ECF No. 1. On June 1, 2018, Plaintiff filed

an amended complaint substituting current Secretary of Veterans Affairs, Robert Wilkie, as

Defendant.1 ECF No. 16. Plaintiff claims that Defendant and his agents racially discriminated and

retaliated against her for engaging in protected activity under Title VII by terminating her

employment. Id. On May 6, 2019, Defendant filed a motion for summary judgment. ECF No. 27.

The motion was granted in part and denied in part, dismissing Plaintiff’s race discrimination claim,

but retaining the retaliation claim. ECF No. 33. Defendant moved for reconsideration of the

Court’s order denying Defendant’s motion for summary judgment as to Plaintiff’s retaliation

claim. ECF No. 34. Plaintiff filed a response on August 3, 2019. ECF No. 46.

                                                  I.

       On or about February 19, 2016, Plaintiff Mikayla West started working at the VA Lutz

Medical Center in Saginaw, MI as a Certified Nurse’s Assistant (“CNA”). ECF No. 27-2 at

PageID.362. Plaintiff continued in this position until August 2016, when she became a Licensed


1
 Wilkie was officially sworn in as Acting Secretary of Veterans Affairs on March 28, 2018. He assumed
office on July 30, 2018.
Practical Nurse (“LPN”) at Lutz. Id. at PageID.362-363. Plaintiff’s change of position was internal

from The Community Living Center as a CNA to the Specialty Clinic Unit as a urology and

nephrology LPN. Id. Plaintiff was interviewed for the LPN position in the Specialty Clinic by

Archia Jackson, Chris Tokarski, and Melissa Pritchard. Id. At the time of this interview, Jackson

was the Nurse Manager, Tokarski was the Assistant Nurse Manager, and Pritchard was a

Registered Nurse (“RN”) working in the clinic. ECF No. 27-4 at PageID.438, 460. Plaintiff’s

employment as an LPN was subject to an orientation period for a period to be determined by the

nurse manager of the unit. ECF No. 27-4 at PageID.442.

       Shortly after Plaintiff was hired in the specialty clinic, in approximately October 2016,

nurse manager Jackson was detailed to the Education Department and Tokarski became the Acting

Nurse Manager. ECF No. 27-4 at PageID.438. During the ordination period, new employees work

with Preceptors. ECF No. 27-2 at PageID.379. Preceptors train new employees, shadowing the

new employee and providing feedback on the new employee’s clinical notes. Id. at PageID.379-

380. Preceptors also review the new employees’ performance every two weeks. ECF No. 27-4 at

PageID.449. During Plaintiff’s orientation period, she worked with multiple Preceptors, Susan

Sobieray, LPN, Terri Hayes, LPN, Melisa Pritchard, RN, and Cathy Stadler, RN. ECF No. 27-4 at

PageID.443. Plaintiff’s two-week reviews on the orientation checklist date September 13, 2016,

September 27, 2016, October 11, 2016, October 25, 2016, November 21, 2016, December 1, 2016,

and December 19, 2016. ECF No. 31-9 at PageID.726. The two-week reviews included positive

comments and a significant amount of constructive criticism of Plaintiff. Id.

       On October 18, 2016, Plaintiff and Tokarski signed Plaintiff’s Annual Competency

Assessment. ECF No. 31-10. The assessment indicated that Plaintiff had performed satisfactorily

in three of seven categories, Plaintiff had previously successfully completed three categories, and



                                               -2-
one category was not filled out. Id. These seven categories are all job skills and are not concerned

with Tokarski’s behavioral concerns.

         On or about October 26, 2016, Tokarski and Jackson held a meeting with Plaintiff to

discuss concerns with Plaintiff’s conduct. ECF No. 27-4 at PageId.445. According to Tokarski,

this meeting arose out of concerns she had expressed to Jackson about Plaintiff, and that Jackson

suggested that the three have a meeting. Id. A follow-up email sent after the meeting states that

Jackson, Tokarski, and Plaintiff discussed (1) the first two-week orientation review, September

13, 2016, (2) a meeting the following day, September 14, 2016, discussing concerns about

expediency and having the door closed, (3) a September 29, 2016 meeting in which Plaintiff

indicated she felt she was getting into trouble with her co-workers, (4) an incident involving

Plaintiff allegedly failing to obey an order to cover the Urology area that occurred the week of

October 11, 2016, (5) an incident with the Podiatry Nurse that occurred October 13, 2016, (6) an

incident involving the work order that occurred between October 25–26, 2016, and (7) an incident

regarding monthly chart reviews with Ed Marshall. ECF No. 27-8 at PageId.470-471.

         On October 27, 2016, Plaintiff replied to the email detailing the October 26, 2016 meeting

between Jackson, Tokarski, and Plaintiff. ECF No. 27-13 at PageId.479. In her reply Plaintiff

wrote:

         I have read this and I don’t agree with any of this I feel as if all of this is opinionated
         and based off what someone else said. I feel like the work that I do here in the clinic
         is being overlooked because everyone is looking at the false statements that are
         being made about me. My character is being degraded based off these inaccurate
         statements. I really take pride in the work that I do and I go over and beyond for
         my patients and their families and I just wish that my hard work and dedication
         didn’t go unnoticed. Id.

         Also, on October 27, 2016 Tokarski received two emails regarding Plaintiff. The first

email, from Sobieray, appears to be an orientation update for the weeks of October 17 and 24,

2016. ECF No. 27-10 at PageID.474. In that email Sobieray alleges Plaintiff stated “[i]t gets so
                                                    -3-
boring especially after 4:30pm” and that “[I] don’t understand why someone has to stay when there

is ‘nothing to do.’” Id. Sobieray goes on to write that she “pointed ou[t] there is always something

to do” and lists examples. Id. Sobieray also shares concerns about Plaintiff, including her need to

set-up a voicemail, need to “initiat[e] duties when there is a lull,” aversion to doing

EKG/procedures, failure to follow note-keeping procedures, and an incident involving a work

order. Id. The second email is from Marshall detailing an incident where he asked Plaintiff if she

wanted to learn about chart reviews and she declined saying “I was not told that we had to do this.”

ECF No. 27-11 at PageId.476. The following day, on October 28, 2019, Tokarski forwarded both

the Sobieray and Ed Marshall emails to Ed Lesko, the Human Resources Officer at the Lutz

facility. ECF No. 27-11 at PageID.476; ECF No. 34-1 at PageID.835. However, while the original

Sobieray email was included as an exhibit in Defendant’s motion for summary judgment, the

forwarded email to Lesko was not included until the present motion for reconsideration.

       On November 8, 2016, Tokarski had a meeting with Lesko concerning Plaintiff’s 90-Day

Personal Follow-Up Evaluation. ECF No. 27-18. Defendant principally relied upon this detail in

his motion for reconsideration. Tokarski handwrote a note in her calendar on November 8, 2016,

“Ed Lesko – asked if I could terminate new employee said no grounds. Needed to give satisfactory

for 90 day. Could not extend or give unsatisfactory.” Id. In her deposition Tokarski stated, “[Lesko]

told me I could not mark [Plaintiff] unsatisfactory. As a new management person, I went to HR

for guidance, and I have since learned that I can mark somebody as unsatisfactory.” ECF No. 27-

4 at PageId.449.

       On November 9, 2016, Plaintiff received a satisfactory review for her overall performance

in her 90-day evaluation. ECF No. 27-19 at PageID.489. Tokarski added a note that stated, “[b]ased




                                                -4-
on previous conversations, understanding of expectations set forward and will continue with

orientation.” Id.

        Tokarski received two emails discussing specific instances of concerning conduct by

Plaintiff on December 6, 2016, one from Susan Sobieray and one from Terri Hayes. ECF No. 27-

22 at PageID.493; ECF No. 27-23 at PageID.494. There is no evidence in the motion for summary

judgment or the motion for reconsideration indicating that these emails were forwarded to Ed

Lesko in HR on or near December 6, 2016.

        On December 16, 2016, Plaintiff contacted the EEOC office to initiate an informal EEOC

complaint. ECF No. 27-26 at PageID.499. Tokarski stated in her deposition that she first learned

about Plaintiff’s EEOC complaint when she was invited by Cherryl Biggins, who works for the

EEOC office, to provide a fact-finding statement. ECF No. 27-4 at PageID.451.

        On December 19, 2016, Plaintiff completed orientation. PageID.430.

        On December 23, 2016, Plaintiff submitted her Pre-Complaint paperwork stating that she

was discriminated by Tokarski and her coworkers on the basis of race. ECF No. 31-20 at

PageID.743.

        On January 13, 2017, Cherryl Biggins sent a memorandum summarizing her investigation

of Plaintiff’s EEOC claim to Kathryn Ball. ECF No. 27-38 at PageID.514-518. Biggins explained

Plaintiff’s allegations and summarized fact-finding interviews she had conducted with fifteen

witnesses who worked with Plaintiff and Tokarski, as well as Plaintiff and Tokarski themselves.

Id. On January 13, 2017, Tokarski received an autogenerated email asking her to watch a

presentation before her upcoming EEOC mediation. ECF No. 27-39 at PageID.519-520. Tokarski

then emailed Biggins, asking Biggins to explain what the email meant, which Biggins did in the

third email. Id.



                                             -5-
       On January 27, 2017, Tokarski requested to meet with Plaintiff. ECF No. 31-26 at

PageID.770. On January 27, 2017, Lesko issued a letter to Plaintiff titled “Termination During

Probationary Period,” but the parties agree that Plaintiff did not receive the letter on this date. ECF

No. 27-43 at PageID.524-525. Plaintiff responded to Tokarski that she wanted Tabitha Petty

present at the meeting, a union representative Plaintiff previously corresponded with. ECF No. 31-

26 at PageID.770. Petty was not working that day. Id. The situation allegedly triggered Plaintiff’s

asthma and Cathy Stadler, RN, found Plaintiff “at her desk, having a lot of difficulty breathing.”

ECF No. 31-28 at PageID.773. Plaintiff visited the office of Minoo Khetarpal, M.D. on January

30, 2017, who recommended approximately a one week leave of absence for health reasons. ECF

No.31-29 at PageID.774.

       On January 30, 2017, Lesko issued a second termination letter, identical to the first letter,

to Plaintiff, which was served on her residence. ECF No. 31-30 at PageID. 775. The letter stated

that when “it becomes apparent that an employee’s conduct, general character traits or capacity do

not meet the requirements for satisfactory service, the supervisor is required to initiate action to

separate the employee.” Id. The letter further states that Tokarski “recommended that [Plaintiff]

be terminated” for “failure to follow instructions and conduct.” Id. Tokarski testified that the

decision to terminate Plaintiff was made “a week or two before” her actual termination. ECF No.

27-4 at PageID.453.

       On December 13, 2017, the Director of the Office of Employment Discrimination

Complaint Adjudication, Maxanne R. Witkin, issued the final agency decision on Plaintiff’s EEOC

claims. ECF No. 27-45 at PageID.528-538. The decision stated that “for the purpose of analysis,”

Plaintiff was assumed to have met the prima facie case for racial discrimination and retaliation,




                                                 -6-
but Plaintiff “fails to produce sufficient evidence to demonstrate that management’s legitimate,

nondiscriminatory reasons for its actions are pretext.” ECF No. 27-45 at PageID.534–535.

                                                 II.

       Pursuant to Eastern District of Michigan Local Rule 7.1(h), a party can file a motion for

reconsideration of a previous order within fourteen days. A motion for reconsideration will be

granted if the moving party shows: “(1) a palpable defect, (2) the defect misled the court and the

parties, and (3) that correcting the defect will result in a different disposition of the case.” Mich.

Dept. of Treasury v. Michalec, 181 F. Supp. 2d 731, 733-34 (E.D. Mich. 2002) (quoting E.D. Mich.

LR 7.1(g)(3)). A “palpable defect” is “obvious, clear, unmistakable, manifest, or plain.” Id. at 734

(citing Marketing Displays, Inc. v. Traffix Devices, Inc., 971 F. Supp. 2d 262, 278 (E.D. Mich.

1997)). “[T]he Court will not grant motions for rehearing or reconsideration that merely present

the same issues ruled upon by the Court, either expressly or by reasonable implication.” E.D. Mich.

L.R. 7.1(h)(3). See also Bowens v. Terris, 2015 WL 3441531, at *1 (E.D. Mich. May 28, 2015).

                                                 III.

       Defendant takes issue with the following portion of the Court’s opinion:

                In his motion for summary judgment, Defendant merely argues in a
       conclusory statement that Plaintiff “cannot show that [Defendant’s] decision [to
       fire Plaintiff] was a pretext for retaliation.” PageID.353. Unlike his other arguments
       contained in his motion for summary judgment, here, Defendant did not “cit[e] to
       particular parts of materials in the record” to support his argument that summary
       judgment is warranted. Fed. R. Civ. P. 56 (c)(1). Defendant has therefore waived
       his argument. Cf. McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“It
       is not sufficient for a party to mention a possible argument in a most skeletal way,
       leaving the court to . . . put flesh on its bones.”). Accordingly, because Plaintiff has
       established a prima facie case of retaliation, Defendant is not entitled to summary
       judgment on Plaintiff’s retaliation claim.
                Even if Defendant had advanced a proper argument for summary judgment,
       Plaintiff has met her burden in raising a triable issue of fact as to whether
       Defendant’s proffered reason for Plaintiff’s termination was a pretext for
       retaliation. Tokarski’s decision to forward complaints about Plaintiff’s
       performance to HR only after Plaintiff filed an EEO charge establishes a triable

                                                -7-
       issue of fact that Defendant’s reason for Plaintiff’s termination was insufficient to
       motivate Defendant’s decision. As discussed above, Tokarski received numerous
       complaints concerning Plaintiff’s conduct before Plaintiff filed her EEO charge.
       However, Tokarski did not choose to forward those emails to HR. Tokarski then
       received similar complaints from co-workers after she learned about Plaintiff’s
       EEO charge but decided that some of those complaints were worth HR’s attention.
       Therefore, a triable issue of fact exists as to whether Defendant’s proffered reason
       for Plaintiff’s termination was pretextual and Defendant is not entitled to summary
       judgment on Plaintiff’s retaliation claim.

ECF No. 33, PageID.820.

       Specifically, Defendant asserts that the Court made two palpable errors. First, Defendant

argues that the Court improperly placed the burden on Defendant in analyzing the facts at the

pretext stage of the McDonnel Douglas burden-shifting framework. Irrespective of who bears the

ultimate burden of proof at trial, however, the Defendant (as the movant) has an obligation under

Federal Rule of Civil Procedure 56(c) to explain why Plaintiff cannot, on these facts, meet her trial

burden, and to cite material parts of the record in support of that explanation. As explained in the

previous opinion, if the plaintiff succeeds in establishing a prima facie case, the burden shifts to

the employer to articulate a legitimate, nondiscriminatory rationale for the adverse employment

action. In re Rodriguez, 481 U.S. 792, 1008 (1972). Once the employer does so, the burden shifts

back to the plaintiff to demonstrate that the articulated reason is a mere pretext for discrimination.

Id. Defendant is correct that, at trial, the jury is not instructed on the McDonnel Douglas burden

shifting framework and is instructed that the plaintiff has the burden of proof on each one of the

elements of her claim. However, in a motion for summary judgment, the framework does apply

and the moving party has the burden to prove there is no “genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). This includes providing reasons why Plaintiff will not

be able to prove that the reason advanced by the employer is pretext (i.e., the third step of the

burden shifting scheme).



                                                -8-
          Defendant successfully argued that Plaintiff could not prove that Defendant’s reason for

interference with her employment – failing to follow instructions and unsatisfactory conduct – was

a pretext for race discrimination.2 However, Defendant did not address the issue in responding to

the retaliation claim. The brief includes a simple conclusory sentence providing that “West cannot

show that decision was a pretext for retaliation.” ECF No. 27 at PageID.353. The rule 56(c) burden

would be meaningless if Defendants could simply cite to the rule and leave the Court to locate the

supporting evidence.

          Second, Defendant argues that the Court overlooked the fact that it did cite record evidence

in support of its argument that the decision to terminate Plaintiff was not a pretext for retaliation.

Defendant underscores that, contrary to the Court’s finding, Tokarski did forward performance-

related emails to human resources prior to the protected activity and also sought to terminate

Plaintiff prior to her protected activity.

          Indeed, Defendant did make the following assertions in the “factual background” portion

of his motion for summary judgment:

          Also in late October, Tokarski contacted Ed Lesko, the Human Resources Officer
          at the Lutz facility. (Ex. 3, 27:12-23, 81:18-24). She said that as a new manager,
          she went to human resources for guidance and was told by Lesko that she could not
          terminate West or mark her as unsatisfactory during her orientation period. (Id. at
          67:14-24). Tokarski memorialized Lesko’s answer in her November 8, 2016,
          calendar entry, including writing: “Ed Lesko – asked if I could terminate [illegible]
          said no grounds. Needed to give satisfactory for 90 day. Could not extend or give
          unsatisfactory.” (Ex. 17, Calendar entry, DEF-0554)

          ECF No. 27 at PageID.336.

          Defendant then made the following argument in its analysis section:

          There is, however, evidence that shows Tokarski asked Lesko, the HR director, in
          late October if Tokarski could fire West or give her an unsatisfactory 90-day
          review. These questions came more than a month before West opened her EEO
          claim. Even assuming that West could show circumstantial evidence of retaliation,
2
    See Subsection IV.D. of Defendant’s Motion for Summary Judgment. ECF No. 27.

                                                  -9-
       her retaliation claim fails because the decision to fire West had a legitimate, non-
       discriminatory basis, discussed supra, and West cannot show that decision was a
       pretext for retaliation.

       Id. PageID.353.

       The first of the two paragraphs provides factual statements and corresponding citations as

part of Defendant’s factual history. The second paragraph of legal argument addressing the pretext

prong appears seventeen pages later and is simply a conclusory paragraph untethered to any

assertion of fact. There are no citations to evidence or the earlier factual outline.

       In addition to Defendant’s assertion that the conversations with Ed Lesko occurred prior to

the protected activity, Defendant argues that the Court inaccurately concluded that Tokarski did

not forward emails to HR prior to the protected activity. ECF No. 34 at PageID.831. Indeed,

Tokarski did forward an email to Ed Lesko on October 28, 2016. The email was sent to Tokarski

one day prior by one of Mikayla’s co-workers Edward Marshall:

       I was doing Chart reviews and Mikayla stopped in and asked what I was doing, and
       I informed her that this is what we do every so often our name is pulled to do
       Monthly Chart reviews of staff in Urgent care, and was showing her how it is done,
       and that her name is coming up in January and was willing to show her how it is
       done, but she said that is not for me, I was not told that we had to do this. I am not
       going to be doing that. Informed her that it is not hard to learn, and was going to
       show her how to, but she left the room.

       ECF No. 27-11 at PageID.476. The fact that this email was forwarded to Lesko was

originally overlooked by the Court. Had the email been considered, however, the outcome of the

motion would not have changed. This email does not corroborate Defendant’s contention that

Tokarski was forwarding instances of misconduct to HR prior to Plaintiff’s protected activity

because the email did not relate to any apparent misconduct. The email simply reflects that Plaintiff

inquired of Mr. Marshall, of her own initiative, and asked him about the task he was engaged in

(i.e., chart reviews). Plaintiff was ultimately not receptive to learning how to do chart reviews on



                                                - 10 -
that occasion, which is not particularly offensive considering she was not scheduled to do chart

reviews until more than two months later (in January) and did not recall being told that chart

reviews were one of her assigned tasks. Asking a co-worker about the task he was engaged in and

then rebuffing his attempt to teach her the task is probably not an attribute of an ambitious

employee. However, it hardly rises to the level of workplace misconduct or poor job performance.3

       Tokarski also received an additional email from another co-worker named Susan Sobieray

on October 27, 2016. This email furnishes more detail about Plaintiff’s performance and workplace

conduct than the Marshall email. The email was attached to Defendant’s motion for summary

judgment. ECF No. 27-10 at PageID.474. However, Defendant did not attach the email showing

Tokarski forwarded Sobieray’s email to Lesko to its motion or its reply brief. Defendant attached

the email wherein Tokarski forwarded Sobieray’s complaints to HR for the first time in its motion

for reconsideration. ECF No. 34-1 at PageID.835-836. In other words, at the time the papers

supporting and opposing the motion were considered, they demonstrated that Tokarski had

received an email from Ms. Sobieray regarding Plaintiff’s performance, not that Tokarski had

forwarded the email to HR or otherwise taken any action on it. Tokarski also received other more

substantive emails regarding Plaintiff’s behavior on December 2, 2016, but there is no evidence

those emails were forwarded to HR. ECF No. 27-22 at PageID.493; ECF No. 27-23 at PageID.494.

        In sum, Defendant identified two potential errors—the wrong application of the burden

shifting scheme and an inaccurate assessment of the timing of Tokarski’s interactions with HR,

specifically the two emails that were sent to HR prior to the protected activity and her meeting

notes from her conversation with Lesko. The first is not error. The burden shifting scheme was



3
 In comparison, Tokarski forwarded Sobieray’s email from January 7, 2017 (which postdates the day
Tokarski learned of the protected activity, December 16) to HR, which discussed specific work
performance issues including delaying patient care for excessive amounts of time. ECF No. 27-36.

                                               - 11 -
discussed accurately. The second email was not identified in the parties’ motion papers.

Furthermore, after once again reviewing the parties’ briefs and attending the final pretrial

conference, it is less clear who the ultimate decisionmaker is and what the termination process

entailed. If Tokarski was the ultimate decisionmaker, then the timing of her forwarding the emails

to HR is less relevant or even irrelevant to the retaliation claim.

        Tokarski spoke with HR about marking a new employee as unsatisfactory during the

employee’s first 90 days. She received multiple emails from a variety of Plaintiff’s coworkers

expressing concerns regarding Plaintiff’s behavior. She met with Plaintiff multiple times to discuss

her progress or specific incidents and the need for improvement. Tokarski’s concerns regarding

Plaintiff’s behavior started significantly before the protected activity in December. However,

Tokarski stated in her deposition that HR and executive leadership were in charge of the decision

to terminate Plaintiff. ECF 27-4 at PageID.439.

        If Lesko or someone else at HR was the ultimate decisionmaker regarding Plaintiff’s

termination, the facts are different. In November, Lesko advised Tokarski that she had to consider

Plaintiff’s performance satisfactory. It is unclear whether this advice was a product of Tokarski’s

explanation of Plaintiff’s performance. Nevertheless, in mid-December, Plaintiff filed her EEOC

claim. However, Lesko’s assessment of Plaintiff’s work performance changes from satisfactory in

November to unsatisfactory in mid-January. Lesko’s unexplained and prompt change in his

assessment of Plaintiff’s performance demonstrates a triable issue of fact as to whether

Defendant’s proffered reason for terminating Plaintiff following the filing of the EEOC complaint

was a pretext for retaliation.




                                                - 12 -
                                               IV.

     Accordingly, it is ORDERED that Defendant’s motion for reconsideration, ECF No. 34,

is DENIED.

     It is further ORDERED that Plaintiff’s request for fees and costs is DENIED.




     Dated: September 27, 2019                         s/Thomas L. Ludington
                                                       THOMAS L. LUDINGTON
                                                       United States District Judge




                                          - 13 -
